           Case 1:20-cv-04708-LGS Document 12 Filed 08/12/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 EVA SAKELLARIDES,                                            :
                                            Plaintiff         :
                                                              :   20 Civ. 4708 (LGS)
                            -against-                         :
                                                              :        ORDER
 THE COLORED GIRL, LLC.,                                      :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for August 13, 2020;

        WHEREAS, in another action, Judge Furman issued an Opinion and Order dated June 26,

2020, sanctioning Plaintiff’s counsel, which was filed in this matter as required by such order

(Dkt. No. 9). The order also requires any complaint filed by Plaintiff’s counsel involving

allegations or claims of copyright infringement, to include a copy of the deposit files maintained

by the U.S. Copyright Office reflecting prior registration of the relevant copyrighted work or

works at issue. Plaintiff’s Complaint does not include a copy of the deposit files. (Dkt. No. 1).

It is hereby

        ORDERED that the August 13, 2020, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. It is further

        ORDERED that by August 25, 2020, (1) Plaintiff shall file on ECF an Amended

Complaint that includes the deposit files maintained by the U.S. Copyright Office reflecting prior

registration of the copyrighted picture in dispute, per Judge Furman’s order, and (2) shall produce

to Defendant records reflecting licensing fees Plaintiff has received for this photograph or similar

photographs. It is further

        ORDERED that Defendant shall produce to Plaintiff by August 25, 2020, (1) the internet
          Case 1:20-cv-04708-LGS Document 12 Filed 08/12/20 Page 2 of 2


location where the disputed image was obtained and (2) documents or other evidence regarding

the number of people who viewed the article that contained the photograph. It is further

       ORDERED that Defendant shall file on ECF by September 1, 2020, its Rule 68 Offer of

Judgment. After the Rule 68 Offer of Judgment is filed, the parties shall attend a settlement

conference before Judge Moses. A settlement referral will separately issue. The parties shall file

a joint letter within two business days upon completion of the settlement conference, apprising

the Court of the outcome of settlement discussions, and if the case is not resolved, including a

proposed case management plan and scheduling order.



Dated: August 12, 2020
       New York, New York




                                                 2
